FILED
                             NOT FOR PUBLICATION                             MAR 25 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MAURICE GRAYTON,                                  No. 11-57248

               Plaintiff - Appellant,             D.C. No. 3:10-cv-02608-AJB-
                                                  WVG
  v.

UNITED STATES OF AMERICA; et al.,                 MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                    Anthony J. Battaglia, District Judge, Presiding

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Maurice Grayton appeals pro se from the district court’s summary judgment

in his Title VII action alleging claims of discriminatory hiring practices against the

Department of Justice, Bureau of Alcohol, Tobacco, Firearms, and Explosives. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo, Washington v.

Garrett, 10 F.3d 1421, 1428 (9th Cir. 1993), and may affirm on any grounds

supported by the record, Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116,

1121 (9th Cir. 2008). We affirm.

      Summary judgment was proper because Grayton failed to raise a genuine

dispute of material fact as to whether he timely filed either his action seeking

judicial review of a decision of the Merit Systems Protection Board (the “Board”)

or a charge of discrimination with the Equal Employment Opportunity

Commission (the “EEOC”), and whether the doctrine of equitable tolling should

apply. See 5 U.S.C. § 7703(b)(2) (action seeking judicial review of Board’s

decision must be filed within 30 days); id. § 7702(b)(1) (employee who petitions

EEOC must do so within 30 days of Board’s decision to toll time to file civil

action); Washington, 10 F.3d at 1437 (concluding that plaintiff’s failure to file her

action within thirty days of the Board’s decision rendered it time-barred, and that

equitable tolling does not apply where a litigant fails to meet a deadline due to

“garden variety” neglect).

      Summary judgment on Grayton’s claims on behalf of a putative class was

also proper because pro se litigants have no authority to represent anyone other




                                           2                                       11-57248
than themselves. See Simon v. Hartford Life, Inc., 546 F.3d 661, 664 (9th Cir.

2008) (non-attorney plaintiff may not attempt to pursue claim on behalf of others).

      Grayton’s contentions regarding the denial of his request for entry of default,

the district court’s adjudication of defendants’ summary judgment motion without

a hearing, the alleged untimeliness of defendants’ answering brief on appeal, and

defendants’ alleged waiver of sovereign immunity are unpersuasive.

      Arguments that Grayton raises for the first time in his reply brief concerning

mandatory appointment of class counsel are waived. See Graves v. Arpaio, 623

F.3d 1043, 1048 (9th Cir. 2010) (per curiam).

      AFFIRMED.




                                          3                                   11-57248